UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1249



LOUISE   HUNTER,   individually   and   as   a
representative of the class of persons
described below; ANNIE GRIFFIN; IRENE DAVIS;
LENNIE MARTIN; GLADYS ROBINSON, Power of
Attorney for Lennie Martin; EDITH MACK; LORENE
MACK; ALEXANDER MACK,

                                             Plaintiffs - Appellants,

          versus


AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE
COMPANY;   INDEPENDENT  LIFE  AND   ACCIDENT
INSURANCE COMPANY,

                                             Defendants - Appellees.

----------------------------------

AMERICAN COUNCIL OF LIFE INSURERS,

                                         Amicus Supporting Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-01-5000-3-22; CA-01-4506-3; CA-02-1483-3)


Submitted:   August 30, 2006             Decided:   November 13, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.
T. English McCutchen, III, William E. Hopkins, Jr., MCCUTCHEN,
BLANTON, JOHNSON & BARNETTE, L.L.P., Columbia, South Carolina;
Brian K. McDuffie, HARRIS, GUIDI, ROSNER, DUNLAP, RUDOLPH, CATLIN
& BETHEA, P.A., Jacksonville, Florida; Joseph P. Strom, Jr., Mario
A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South Carolina; Mark
A. Cullen, CULLEN LAW FIRM, P.A., West Palm Beach, Florida, for
Appellants. Lee E. Bains, Jr., Jeffrey M. Grantham, Stephen C.
Jackson, Michael D. Mulvaney, MAYNARD, COOPER & GALE, P.C.,
Birmingham, Alabama; William C. Hubbard, C. Mitchell Brown, D.
Larry Kristinik, NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P.,
Columbia, South Carolina, for Appellees.       Victoria E. Fimea,
AMERICAN COUNCIL OF LIFE INSURERS, Washington, D.C.; Evan M. Tager,
Craig W. Canetti, MAYER, BROWN, ROWE & MAW, L.L.P., Washington,
D.C., for Amicus Supporting Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Appellants are members of a proposed class of individuals

who possessed ownership interests in industrial life insurance

policies    allegedly      issued     by    defendants     on   a    racially

discriminatory basis.      The district court denied their motion for

class certification, concluding that, because defendants’ statute-

of-limitations defense could not be resolved on a class-wide basis,

issues common to the class did not predominate over individual

ones.    Appellants appealed the denial of certification, and we

placed   the   case   in   abeyance   pending   resolution      of   Thorn   v.

Jefferson-Pilot Life Ins. Co., 445 F.3d 311 (4th Cir. 2006).                 The

opinion in Thorn has now issued, holding on facts materially

indistinguishable from those presented here, that the district

court did not abuse its discretion in denying certification where

the   defendant’s     statute-of-limitations     defense    could    not,    for

reasons identical to those relied upon by the district court here,

be resolved on a class-wide basis. Because this case is controlled

by Thorn, and for the reasons stated therein, we grant the motion

for summary affirmance, grant the motion to submit the appeal on

the briefs, affirm the judgment of the district court, and remand

for further proceedings on appellants’ individual claims.                     We

dispense with oral argument because the facts and legal contentions




                                    - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.*



                                            AFFIRMED AND REMANDED




     *
      In light of this disposition, we deny as moot the pending
motions to expedite this appeal and to continue the previously
scheduled oral argument date.

                              - 4 -